DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Drawings
The drawings filed 06/28/2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The return electrode shown in Fig. 3 lacks a reference numeral and reference numerals 22 and 24 should be switched in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The remarks filed 22 January 2021 state that corrected drawings have been submitted, however these drawings do not appear in the application file wrapper, therefore the above drawing objections are maintained.
Claim Objections
Claim 18 is objected to because of the following informalities: “RF voltage” in line 6 should be amended to -radiofrequency (RF) voltage- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites the limitation “applying RF voltage” in line 15 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “RF voltage” of line 6. For purposes of examination, this will be treated as the same “RF voltage” of line 6.
Claim 19 is rejected as being dependent upon an indefinite base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving mechanism configured to move” in claims 9-10, 12-13 and 15. It is noted that claim 11 recites sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 20170112568) in view of Jurna et al. (US 20170189668) (“Jurna”).
Regarding claim 1, Epstein teaches a device for fractional tissue treatment (see Figs. 3-5) comprising: a plurality of conductive elements (see microneedles 305/505, Figs. 4a-5; Fig. 5 is the detailed view of tip section 304, [0033]) for applying RF energy to treated tissue (see [0024]), wherein in an inactive mode of the device said plurality of conductive elements do not protrude distally beyond the a distal face of the device (see tips of microneedles in Fig. 4c), and in an active mode of the device, said tips of said plurality of conductive elements protrude distally from a distal face of a housing (see tips of microneedles 305/505, Figs. 4a, 4b, and 5), said distal face being a skin-contact surface for contacting skin that lies over said treated tissue (the distal face of 513 of where needles 505 protrude from is considered capable of being in contact with skin over tissue to be treated as claimed by virtue of its planar construction). However, Epstein fails to teach the plurality of conductive elements being surrounded by a return electrode wherein a total area of said return electrode is larger than a total area of said conductive elements and wherein RF energy applied between said plurality of conductive elements and said return electrode that creates an equal thermal effect around each of said plurality of conductive elements, wherein said return electrode is located at least partially on said skin-contact surface and is located proximal to said tips; and wherein said return electrode comprises a grid of electrode strips with spaces 
Jurna teaches a device for fractional tissue treatment (see Figs. 1A-1B) wherein the device comprises an RF generator (21) configured to supply an RF treatment voltage between an active inner electrode (1) that is surrounded by an outer return electrode (2). Jurna further provides for additional embodiments with a plurality of conductive elements wherein each inner electrode is surrounded by a return electrode (see Figs. 3A-3E). Jurna additionally teaches wherein a ratio between a skin contact surface of the outer electrode and the skin contact surface of the inner electrode is greater than 2 and preferably greater than 10 (see [0013] and [0035]) and further teaches wherein the return electrode comprises a grid of electrode strips with spaces between said electrode strips (see grid patterns formed from linear strips of return electrode as shown in Figs. 3D and 3E, see also [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the microneedle arrangement as taught by Epstein to be active microneedles surrounded by a return electrode with a larger total area than the microneedles, wherein the return electrode lies on the skin-contacting surface and proximal to the tips of the plurality of microneedles and wherein the return electrode comprises a grid of electrode strips as claimed in light of Jurna, the motivation being to provide a bipolar device that avoids heating of undesired portions of the skin present beneath the return electrode (see Jurna [0013]). As a result of the above combination, the device as taught by Epstein in view of Jurna is regarded as capable of creating an equal thermal effect around each of 
Regarding claim 2, Epstein further teaches wherein the plurality of conductive elements are needles (see microneedles 505, Figs. 5).
Regarding claim 3, Epstein further teaches wherein the needles have a length from 0.1 mm up to 10 mm (see “0.5 mm - 4 mm”, [0034]).
Regarding claim 4, Epstein in view of Jurna further teaches wherein the return electrode comprises one or more separate elements (see Jurna: as shown in Fig. 1B, see also Figs. 3A-3E).
Regarding claim 5, Epstein further teaches wherein said RF energy has a frequency in a range of 100 kHz to 40 MHz (see “4 MHz”, [0024]).
Regarding claim 6, Epstein further teaches wherein said RF energy is delivered in a pulsed manner (see [0026]-[0027]).
Regarding claim 7, Epstein further teaches a RF generator for generating said RF energy, which has power from 1 W up to 500 W (see “50 W”, [0024]).
Regarding claim 8, Epstein further teaches wherein part of a surface of each of the needles is coated by an electrically non-conductive material (see [0036]).
Regarding claim 9, Epstein teaches a device for tissue coagulation (see Figs. 3-5) comprising: a plurality of conductive elements (see microneedles 305/505, Figs. 4a-5; Fig. 5 is the detailed view of tip section 304, [0033]); and a moving mechanism 
Jurna teaches a device for fractional tissue treatment (see Figs. 1A-1B) wherein the device comprises an RF generator (21) configured to supply an RF treatment voltage between an active inner electrode (1) that is surrounded by an outer return electrode (2). Jurna further provides for additional embodiments with a plurality of conductive elements wherein each inner electrode is surrounded by a return electrode (see Figs. 3A-3E). Jurna additionally teaches wherein a ratio between a skin contact 
Regarding claim 10, Epstein further teaches where said plurality of conductive elements are manually movable since they are taught as part of a handpiece that is manually movable when grasped by a user (see Fig. 3 of Epstein).
Regarding claim 11, Epstein further teaches wherein the moving mechanism comprises a motor (see [0035]).
Regarding claim 12, Epstein further teaches where an amount of RF energy delivered to tissue is high enough to cause ablation of the tissue (see exemplary therapeutic temperature range of 55-68 degree Celsius, [0040]).
Regarding claim 13, Epstein further teaches where said plurality of conductive elements are movable into tissue to a depth of 0.1 mm to 10 mm (see “effective puncture length from about 0.5 mm - 4 mm in 0.5 mm increments”, [0034]).
Regarding claim 18, Epstein in view of Jurna further teaches a method for tissue coagulation comprising: using the device of claim 9 in said active mode (see rejection of claim 9 above), wherein said moving mechanism moves said plurality of the conductive elements so that the tip of each of said conductive elements protrudes distally through said spaces of said grid of said return electrode into a tissue at a first depth (see Epstein: extension of microneedles, thereby setting a skin puncture depth; [0032]-[0033], Figs. 4a-4c in light of the combination); applying RF voltage between the tip of each of said conductive elements (see Epstein: [0026] and [0031]), which are at said first depth, and said return electrode (see Epstein [0026] and [0031] in light of the above combination); retracting said plurality of the conductive elements from said first depth (as shown in Epstein: Figs. 4a-4c, see also [0031]-[0032]). Epstein in view of Jurna fails to explicitly teach using said moving mechanism to move said plurality of the conductive elements so that the tip of each of said conductive elements protrudes distally through said spaces of said grid of said return electrode into a tissue at a second depth different from said first depth; and applying RF voltage between the tip of each of said 
Regarding claim 19, Epstein further teaches wherein the step of retracting said plurality of the conductive elements from said first depth comprises retracting said plurality of the conductive elements out of said tissue (see full reciprocation; [0031], Fig. 4c).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Jurna and in further view of Lee (US 20140288622).
Regarding claims 14 and 15, Epstein in view of Jurna teaches the limitations of claims 1 and 9 for which claims 14 and 15 are respectively dependent upon. However, Epstein in view of Jurna fails to teach wherein said return electrode extends proximally from said skin-contact surface to a periphery of said housing.
Lee teaches a tip structure for a skin care apparatus (see Fig. 2) wherein the return electrode (see 110) extends proximally from the skin-contact surface of the housing (100) to a periphery of the housing (as shown in Fig. 2, see also [0021] and [0023]). Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Jurna and in further view of Schomacker (US 20120158100).
Regarding claims 16 and 17, Epstein in view of Jurna teaches the limitations of claims 1 and 9 for which claims 16 and 17 are respectively dependent upon, however Epstein in view of Jurna fails to teach a spring coupled to said plurality of conductive elements and operative to retract the tips of said plurality of conductive elements into said housing.
Schomacker teaches a device having a plurality of conductive elements including a plurality of tips (see Figs. 7A-7B) wherein the device includes a spring (see 70) for retracting the tips of the plurality of conductive elements into the housing (see housing 10, and comparison of Figures 7A and 7B; see also [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the plurality of conductive elements as taught by Epstein in view of Jurna to have included a spring coupled thereto and operable to retract the tips of the conductive elements into the housing in light of Schomacker, the motivation being to provide a mechanism to aid in withdrawal of the tips of the plurality of conductive elements from .
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to the rejection of claims 1-13 under 35 U.S.C. 103 being overcome by virtue of the present amendment, the Examiner respectfully disagrees. The Examiner contends that the combination of Epstein in view of Jurna provides the newly added limitations to claims 1 and 9 for the reasoning as set forth in the updated rejections above. See also new grounds of rejection set forth with respect to the newly added claims 18-19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794